DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitation “provided by a common entity” and it is unclear what structural limitation Applicant is intending to claim. For the purpose of examination, the limitation is treated as a product-by-process limitation. Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Xie US 2013/0226183).

1: Xie teaches a kit (kit with items 32, 36, 50 and 54, Figure 3) capable of use during a medical procedure, comprising: a first item (54); and a new item (36); wherein the first item and the new item are terminally sterilized (paragraph 0029); wherein the first item and the new item are packaged together as a unit (Figure 3); a container (50) capable of receiving the recovered item after the kit is used.
Xie teaches that element (54) is capably of reuse/recovered (paragraph 0039 and is capable of being sterilized before every use paragraph 0029). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify Xie such that element (54) was capable of being recovered and reused, for economic/cost reasons, as taught by Xie (paragraph 0039). Furthermore, Applicant claims that the recovered item and the new item are packaged together as a unit and terminally sterilized together after packaging (this claim limitation is treated as a product-by-process claim and Xie does teach that the items within its inventions are terminally sterilized, a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 19 85). Furthermore, Xie also teach that all tools are sterilized before use (paragraph 0029) and that the items are capable of being repackaged and to be reused (paragraph 0032-0033,0039) and the new and used items are capable of being used together, which is an intended use limitation and Xie is capable of performing the claimed functional limitation).

2: The modified Xie teaches the claimed invention as discussed above for Claim 1 and Xie further teaches that the recovery container and the unit are provided by a common entity (the container 50, and the unit comprising 54 and 36 are shown as being provided together, Figure 4. Furthermore, the limitation “provided by a common entity” is treated as a product-by-process limitation and a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art).

3: The modified Xie teaches the claimed invention as discussed above for Claim 1 and Xie further teaches that the unit is further packaged with the recovery container (Figure 3-4 where 54, 36, and container 50 are packaged together).

4: The modified Xie teaches the claimed invention as discussed above for Claim 1 and the modified Xie further teaches that the recovered item is a refurbished item ( capable of being refurbished and sterilized, as taught by Xie paragraph 0029 and 0039). 
5: The modified Xie teaches the claimed invention as discussed above for Claim 4 and the modified Xie further teaches that the refurbished item is a medical instrument (54 is a medical instrument).

6: The modified Xie teaches the claimed invention as discussed above for Claim 1 and the modified Xie further teaches that the new item is a medical implant (36 is capable of being implanted). 

7: The modified Xie teaches the claimed invention as discussed above for Claim 1 and the modified Xie further teaches that the recovered and new items are terminally sterilized but does not specifically specify a specific process (this claim is treated as a product-by-process claim and Xie does teach that the items within its inventions are terminally sterilized, a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985)). 
It is also noted that Xie teaches that using gamma radiation for sterilization have been commonly known in the art (paragraph 0027). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use gamma radiation as the sterilization method since such a method is a commonly known method of sterilization in the art.

10: The modified Xie teaches the claimed invention as discussed above for Claim 1 and the modified Xie further teaches that the recovery container (50, which is capable of accommodating a recovered tool) is capable of containing an unclaimed biohazard (i.e. used tools) during a shipping process (the “during the shipping process” is treated as a product-by-process limitation and a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Xie US 2013/0226183) in view of Kempen et al. (Kempen US 6,206,858).

8: The modified Xie teaches the claimed invention as discussed above for Claim 1 except a sterile barrier package containing the kit.
Kempen teaches a sterile barrier packaging (18) capable of accommodating medical tools. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify Xie such that a sterile barrier package was provided for in order to protect tools from contamination, as taught by Kempen (Abstract).

Claims 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (Xie US 2013/0226183) in view of Kempen et al. (Kempen US 6,206,858) and further in view of Franks-Farah et al. (Franks US 6,640,976).

9: The modified Xie teaches the claimed invention as discussed above for Claim 1 except a sterile barrier package containing recovered item, a second sterile barrier package containing the new item and a package containing the sterile packages. 
Kempen teaches a sterile barrier packaging (18) capable of accommodating medical tools. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify Xie such that a sterile barrier package was provided for each individual tools in order to protect tools from contamination, as taught by Kempen (Abstract). 
Franks teaches that packaged tools are capable of being put together into a system/package (26 within 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify Xie such that tools are capable of being packaged and provided in a large container to provide convenience of tools, as taught by Kempen and Farah (Abstract).

11: Xie teaches a kit (kit with items 32, 36, and 54, Figure 3) for a medical procedure, comprising: a first item (36); and a second item (32); wherein the first item and the new item are terminally sterilized (paragraph 0029); wherein the first item and the new item are packaged together as a single stock keep unit (Figure 3). 
Xie teaches that element (32) is capably of reuse/recovered (paragraph 0039 and is capable of being sterilized before every use paragraph 0029) and is capable of being engaged with other unclaimed medical instruments (i.e. instruments such as gloves, tools or tweezers) or capable of engaging directly with a patient's anatomy (i.e. patient's skin or any body portion of a patient). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify Xie such that element (32) was capable of being recovered and reused, for economic/cost reasons, as taught by Xie (paragraph 0039). Furthermore, Applicant claims that wherein subsequent the prior medical procedure the second medical device is recovered and processed such that it may be used again in another medical procedure; a sterile barrier package dimensioned and configured to receive and contain at least one first medical device and at least one second medical device, wherein the first and second medical devices are terminally sterilized after being placed in the sterile barrier package (this claim limitation is treated as a product-by-process claim and Xie does teach that the items within its inventions are terminally sterilized, a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, Xie also teach that all tools are sterilized before use (paragraph 0029) and that the items are capable of being repackaged and to be reused (paragraph 0032-0033,0039) and the new and used items are capable of being used together, which is an intended use limitation and Xie is capable of performing the claimed functional limitation). 
The modified Xie teaches the claimed invention as discussed above except a sterile barrier package containing the individual tools.
Kempen teaches a sterile barrier packaging (18) capable of accommodating medical tools. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify Xie such that a sterile barrier package was provided for in order to protect tools from contamination, as taught by Kempen (Abstract). 
Franks teaches that packaged tools are capable of being put together into a system/package (26 within 10). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify Xie such that tools are capable of being packaged and provided in a large container to provide convenience of tools, as taught by Kempen and Franks (Abstract).

12: Xie-Kempen-Franks teaches the claimed invention as discussed above for Claim 11 and Xie further teaches that the first medical device (36) is capable of being implanted.

13: Xie-Kempen-Franks teaches the claimed invention as discussed above for Claim 11 and Xie further teaches that the second medical instrument (54) is a tool capable of engaging with the first medical device ( capable of being in contact with the fist medical device). 

14: Xie-Kempen-Franks teaches the claimed invention as discussed above for Claim 11 and Xie further teaches that the first medical device is capable of being implanted, and where in the second medical instrument is a tool capable of being engaged with the medical device (capable of being in contact with the fist medical device).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 11,111,043. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,252,829. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a kit for a medical procedure, comprising a recovered item, a new item, a recovery container, where the recovered item and a new item are packaged together and are sterilized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/King M Chu/Primary Examiner, Art Unit 3735